Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 5/4/2021.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milligan U.S Patent No. 10,530,723.
As to claim 1, Milligan teaches a method comprising: 
receiving, by one or more processors of a client device (…the client device 102 can be any computing device that includes a memory and a processor. For example, the client device 102 can be a laptop computer, a desktop computer, a tablet computer, a mobile telephone, a personal digital assistant, a mobile email device, a portable game player, a portable music player, a television with one or more processors embedded therein or coupled thereto or any other electronic device capable of accessing the network 114…, lines 18-26 column 9), a plurality of events (…the server 106 receives one or more conversation messages and generates the suggestion based on the one or more conversation messages. In other instances, the server 106 also uses other inputs (e.g., prior user activities, user profile information, etc.) to generate the suggestion. Authorization is obtained prior to the use of any profile information or personal information of the user. The client device 102a receives the suggestion without unintended delays from the server 106…, line 64 column 8 to line 5 column 9); 
receiving, by the client device from a server, a configuration file comprising one or more rules for processing the plurality of events (…the server 106 comprises a suggestion application 132b. In other instances, the suggestion application 132b may additionally or alternatively be stored on the client device 102. For example, the suggestion application 132b may be a thin-client application that includes part of the suggestion application 132b on the client device 102 and part of the suggestion application 132b on the server 106 to identify an entity from a conversation and generate a suggestion for a user to take an action on the entity. The suggestion application 132b receives at least one conversation message from a conversation and identifies an entity from a conversation message. An entity can be a portion of a conversation message, for example, a person or an object in the conversation message. In some instances, the suggestion application 132b parses a conversation message based on analyzing the grammatical constituents of the conversation message and identifies one or more entities from the parsed conversation message…, line 65 column 10 to line 15 column 11); and 
displaying (…the conversation management module 222 generates a conversation session and instructs the user interface engine 236 to generate graphical data for displaying the conversation session in a conversation interface…, lines 58-61 column 14), based on the configuration file, the plurality of events in a summary view of a communication session of the client device, the summary view representing messages exchanged in a plurality of conversations of the communication session, and the one or more rules in the configuration file including rules for selecting which events of the plurality of events to display in the summary view and how the events of the plurality of events are displayed in the summary view (…the report module 234 also generates a summary by organizing and summarizing conversations within a time period. For example, the report module 234 generates a summary for a user to show how many conversations the user participated in within a week, who the user talks with in the week, what topics the user talked about in the week, how many photos the user shared in the week…, lines 43-49 column 28;… the conversation interface 1400 includes a conversation summary 1402 generated by the suggestion application 132b for a user summarizing the conversations that the user participated in during a week. The conversation summary may include two exemplary portions 1402 and 1404. In the first portion 1402, the summary may include the number of conversations the user participated in during the past week, and some basic information on the conversations, e.g., time of day, date, identities of the other participants, and the like. The first portion 1402 may also include a detail option 1406 for each conversation that provides further details on each conversation including conversation messages from each participant, the time when each message was sent, etc. The second portion 1404 may include salient information on the conversations conducted in the past week including, for example, the topics discussed in the conversations (optionally, a pie chart 1408 describing the percentage of each topic in the conversations), audio/visual content shared in the conversations (optionally, a link 1410 to play the content), the photos 1412 shared in the two conversations…, lines 19-39 column 36). 
As to claim 2, Milligan further teaches applying a machine learning model to the plurality of events to select a portion of the plurality of events that have a high likelihood of importance to a user (…the controller 220 receives user information from the client device 102 via the communication unit 208 and transmits the user information to the model builder 224 to build and update a machine learning model. In another example, the controller 220 receives contextual indicators of an entity in a conversation from the conversation analyzer 226 and a determination that the entity is actionable from the determining engine 228, and transmits the contextual indicators of the actionable entity to the suggestion generator 230 to generate a suggestion for a user to take an action on the entity…., lines 34-44 column 14). 
As to claim 3, Milligan further teaches the machine learning model comprises a neural network that is trained based on past conversations in which the user was involved to identify patterns of user behavior (…The conversation analyzer 226 processes one or more conversation messages of a conversation received from the conversation management module 222 based on a machine learning model generated by the model builder 224. In some instances, the conversation analyzer 226 analyzes each conversation message using natural language processing (NLP) techniques…, lines 60-66 column 17). 
As to claim 4, Milligan further teaches the machine learning model is trained on a per user basis (…The model builder 224 receives information from the conversation generated and received by the conversation management module 222, extracts features from the information and generates a model based on the extracted features. The model includes items relevant to users such as a location, a list of interests, etc. An interest can be explicit from a user's indication of what he or she likes…, lines 55-61 column 15). 
As to claim 5, Milligan further teaches the plurality of events are received from a plurality of channels, wherein the plurality of channels comprises at least two of a first channel that provides data from a server to the client device in response to a request from the client device to synchronize data with the server (…The search server 112 includes a search engine that provides a search result to a user responsive to a search request from the user. In some instances, the server 106 communicates with the search server 112 to search for information related to an entity and generates a suggestion to take an action on the entity based on the information returned by the search server 112 in response to the searching…., lines 57-64 column 10), a second channel that comprises a bi-directional connection between the client device and a second client device (communication between client device 102a and client device 102n, Fig. 1 and associated specifications), or a third channel that provides data from the server to the client device without receiving a request from the client device (…the server 106 receives one or more conversation messages and generates the suggestion based on the one or more conversation messages. In other instances, the server 106 also uses other inputs (e.g., prior user activities, user profile information, etc.) to generate the suggestion. Authorization is obtained prior to the use of any profile information or personal information of the user. The client device 102a receives the suggestion without unintended delays from the server 106…, line 64 column 8 to line 5 column 9).
 As to claim 7, Milligan further teaches one of the plurality of events is received over a channel that provides ephemeral events comprising presence messages, wherein the presence messages indicate activity being performed by a user comprising at least one of typing, erasing, or viewing, and wherein the presence messages are removed from being displayed on the client device after a threshold period (…the determining engine 228 also allows a user to manually determine which entity is actionable. Even if the determining engine 228 did not detect that an entity is actionable, the determining engine 228 allows a user to make the entity actionable. As a result, any message in a conversation can be actionable. In some instances, the determining engine 228 receives an indication from a user to mark an entity in a conversation message as actionable and returns information relevant to the entity to the user. For example, a user mentions "panda" in a conversation message. The user (or another user) determines that this word is the most important entity in the message and indicates that this word is actionable (e.g., by labelling the word via user interface input such as a "tap on" or other selection of the word). Responsive to receiving this indication, the determining engine 228 communicates with other servers or applications (e.g., a search server 112 and/or third-party server 110) to retrieve information related to "panda" (e.g., a first search result from search server 112) to the user…, lines 39-57 column 22). 
As to claim 8, Milligan further teaches preventing display of a second event in response to determining that a first priority of a first event is higher than a second priority of the second event (section 1404 displays only topics, not the whole messages, Fig. 14 and associated specifications).
As to claim 9, Milligan further teaches the one or more rules includes at least one of a rule that indicates an order in which events are displayed (order of messages, Fig. 11A and associated specifications), an order in which events received from different types of channels are displayed (order of summary and messages, Fig. 13 and associated specifications), a color associated with an icon representing a given event, a subtitle of the icon, or a timestamp that is presented (Fig. 14 and associated specifications). 
As to claim 10, Milligan further teaches receiving, by the client device from the server, an update to the configuration file; and modifying display of the plurality of events based on the update to the configuration file (…the model builder 224 updates the model when receiving a request. For example, the suggestion generator 230 requests the model builder 224 to update the model when generating a suggestion using the model. In other instances, the model builder 224 periodically (once an hour, once a day, once a week, etc.) and/or non-periodically receives data and/or non-periodic data from a variety of sources for updating the model and updates the model accordingly. In some other instances, the model builder 224 updates the model once a user action in a conversation, a non-chat action, or a user reaction is received…, lines 33-43 column 17). 
As to claim 11, Milligan further teaches rules included in the configuration file differ between client devices (…the controller 220 receives user information from the client device 102 via the communication unit 208 and transmits the user information to the model builder 224 to build and update a machine learning model. In another example, the controller 220 receives contextual indicators of an entity in a conversation from the conversation analyzer 226 and a determination that the entity is actionable from the determining engine 228, and transmits the contextual indicators of the actionable entity to the suggestion generator 230 to generate a suggestion for a user to take an action on the entity…., lines 34-44 column 14). 
As to claim 12, Milligan further teaches determining a manner in which the plurality of events is represented in the summary view based on the configuration file (…the report module 234 also generates a summary by organizing and summarizing conversations within a time period. For example, the report module 234 generates a summary for a user to show how many conversations the user participated in within a week, who the user talks with in the week, what topics the user talked about in the week, how many photos the user shared in the week…, lines 43-49 column 28;… the conversation interface 1400 includes a conversation summary 1402 generated by the suggestion application 132b for a user summarizing the conversations that the user participated in during a week. The conversation summary may include two exemplary portions 1402 and 1404. In the first portion 1402, the summary may include the number of conversations the user participated in during the past week, and some basic information on the conversations, e.g., time of day, date, identities of the other participants, and the like. The first portion 1402 may also include a detail option 1406 for each conversation that provides further details on each conversation including conversation messages from each participant, the time when each message was sent, etc. The second portion 1404 may include salient information on the conversations conducted in the past week including, for example, the topics discussed in the conversations (optionally, a pie chart 1408 describing the percentage of each topic in the conversations), audio/visual content shared in the conversations (optionally, a link 1410 to play the content), the photos 1412 shared in the two conversations…, lines 19-39 column 36).
As to claims 13-17, note the discussions of claims 1-5 above, respectively. 
As to claims 18-20, note the discussions of claims 1-3 above, respectively. 

Allowable Subject Matter
4.  Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194